IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                            No. 81129-1-I
                      Respondent,
                                            DIVISION ONE
               v.
                                            UNPUBLISHED OPINION
 MICHAEL DAVID HERRERA,

                      Appellant.


        SMITH, J. — Michael Herrera assaulted Leigh Orlando-Ward outside of a

marijuana dispensary in Seattle, Washington, after Orlando-Ward and Herrera’s

wife, Chelsea Crowley, had an argument. At trial, Herrera alleged that he feared

for Crowley’s safety and reacted to protect her. An eye witness testified that

Herrera’s assault on Orlando-Ward was “[a]n unnecessary beat down.” In

addition, the prosecutor disparaged Herrera, questioning whether he could count

during cross-examination. The jury did not accept Herrera’s defense that he

used the force necessary to protect Crowley and found him guilty of second

degree assault. At sentencing, the State included a conviction that Herrera

received as a juvenile, and the sentencing court imposed community custody

fees.

        Herrera appeals, asserting that the eye witness impermissibly opined to

his guilt and that the prosecutor’s statements were improper. We agree on both

accounts. However, because there was video evidence of the incident, the

errors were harmless. And with regard to the inclusion of the juvenile conviction,


 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81129-1-I/2


the judgment and sentence was valid on its face and properly included in

Herrera’s sentencing score. Given that the court erred in imposing community

custody supervision fees, we affirm Herrera’s conviction but remand to the

sentencing court to strike those fees.

                                         FACTS

      On February 19, 2018, Herrera and Crowley went to a marijuana

dispensary in Seattle. Crowley parked the vehicle, and Herrera went inside the

shop. After a couple of minutes, Leigh Orlando-Ward pulled his truck into the

parking spot next to Crowley’s. Both cars were parked outside of the designated

parking lines, at skewed angles. Crowley exited her vehicle in anger and

approached Orlando-Ward. She yelled at Orlando-Ward for his poor parking job,

and Orlando-Ward insulted her.

      Nonetheless, when Crowley walked away, Orlando-Ward reparked his

truck. Crowley entered the shop and told Herrera, “[B]abe, come help. Some

guy’s messing with me.” Herrera testified that Crowley looked scared. She left

the shop, and Herrera followed her out. Herrera alleges that he heard Orlando-

Ward yell at Crowley and call her an inappropriate name.

      As Orlando-Ward walked toward the shop, Crowley exited the shop, and

the two met face-to-face. Herrera walked up behind Crowley, punched Orlando-

Ward in the face, and continued to do so even after Orlando-Ward fell to the

ground. Orlando-Ward’s girlfriend, Cassidy Wolff, was in the passenger seat of

Orlando-Ward’s truck. When she saw what was happening, she exited the truck

and pushed Herrera away. Herrera and Crowley got into her vehicle and drove




                                             2
No. 81129-1-I/3


away. A video camera at the dispensary captured Crowley and Orlando-Ward’s

exchange and the assault.

       Orlando-Ward called the police and provided them with Crowley’s license

plate number. He suffered from multiple facial fractures. Specifically, Herrera’s

assault on Orlando-Ward fractured his cheekbone, orbital floor, alar rim, and four

other bones connected to his cheekbone. Orlando-Ward later underwent

maxillofacial surgery in order to reconstruct a portion of his face. He suffers from

permanent nerve damage and chronic sinus headaches.

       In May 2018, Seattle Police Department went to Crowley’s apartment

following their investigation into the assault. Crowley, Herrera, and their son

were at the apartment. The detectives brought Herrera in for questioning.

During questioning, Herrera asserted that Orlando-Ward pushed and shoved

Crowley, contending, “I [saw] him pushing her.” He told the detectives, “All I did

was push that guy down.”

       The State charged Herrera with second degree assault. At trial, Herrera

asserted that he acted lawfully in defense of Crowley.

       The State showed the video to the jury. In the video, it does not appear

that Orlando-Ward shoved Crowley. However, it shows him pointing to her car

aggressively.

       David Bradley, an eye witness, testified at trial. Bradley was in the parking

lot across the street when he witnessed the assault. He testified that he saw

someone fall down, and “the next thing [he] saw was somebody beating the living

crap out of him on the ground.” When the State asked what he would call the




                                             3
No. 81129-1-I/4


event, Bradley characterized it as “[a]n unnecessary beat down.”

      Herrera testified in his defense, asserting that he hit Orlando-Ward to

protect Crowley and did not stop until she was safely inside their car. He

explained, “I hit him because I thought he had attacked my wife.” He testified

that he told Crowley to drive away when he saw Orlando-Ward reach for his

pocket, believing that he was reaching for a gun.

      On cross-examination, the prosecutor questioned Herrera about the video:

      Q:    Now he went straight to the ground when you punched him,
            correct?
      A: Yes.
      Q: And then while he was on the ground, you hit him at least 17
            more times, correct?
      A: I’m not sure the count, but yes.
      Q: Would you like to watch and count them?
      A: No, I --
      Q: I’m going to ask you to count them.
      A: I wouldn’t be able to from here, nor if I was up at the screen.
      Q: Do you not know how to count?
                     [DEFENSE COUNSEL]: Your Honor, objection, Your
      Honor. That’s improper.
                     [COURT]: Sustained. Why don’t you just play the video,
      if that’s what you were going to do. I can’t see the screen.
      Q: (By Mr. Carlstrom) All right. Mr. Herrera, please do your best
              to let us know how many times you punched Mr. Orlando-
              Ward after he went to the ground.
      A: (By Mr. Herrera) I would say about 17 times.
      Q: I thought you couldn’t count to 17.
      A: I never said --
                      [DEFENSE COUNSEL]: Your Honor --
      A: (By Mr. Herrera) -- I couldn’t count.
                      [DEFENSE COUNSEL]: -- objection. That is just
      offensive and improper.
                     [COURT]: All right.
                      MR. HERRERA: It is.
                      [COURT]: Overruled, go ahead.

      The court provided the jury the instruction for the lawful use of force in

defense of others. The jury did not accept this defense and found Herrera guilty



                                            4
No. 81129-1-I/5


of second degree assault.

       Prior to sentencing, the State’s presenting report calculated Herrera’s

offender score as 8. It included a juvenile conviction for “to elude police.”

However, Herrera’s attorney did not challenge that conviction and said, “I am not

challenging the State’s ability to prove up the . . . convictions.” The court agreed

with the State’s calculation of Herrera’s offender score. It sentenced him to the

high-end of the standard range. However, it found Herrera indigent and imposed

only mandatory legal financial obligations (LFOs) and restitution. Nonetheless,

the judgment and sentence includes form language that requires Herrera to pay

community custody supervision fees.

       Herrera appeals.

                                     ANALYSIS

                              Eye Witness Testimony

       Herrera asserts Bradley’s testimony constituted an impermissible opinion

of guilt. We agree.

       We review the admission of opinion testimony for abuse of discretion.

State v. Quaale, 182 Wn.2d 191, 196, 340 P.3d 213 (2014). “A lay opinion is

admissible only if it is ‘rationally based on the perception of the witness’ and ‘not

based on scientific, technical, or other specialized knowledge.” City of Seattle v.

Levesque, 12 Wn. App. 2d 687, 704, 460 P.3d 205 (quoting ER 701 (a), (c)),

review denied, 195 Wn.2d 1031 (2020). “Put another way, lay testimony must be

based on ‘knowledge . . . from which a reasonable lay person could rationally

infer the subject matter of the offered opinion.’” Levesque, 12 Wn. App. 2d at




                                              5
No. 81129-1-I/6


704 (alteration in original) (quoting State v. Kunze, 97 Wn. App. 832, 850, 988

P.2d 977 (1999)).

       Under ER 704, “opinion testimony is not objectionable merely because it

embraces an ultimate issue that the jury must decide.” Quaale, 182 Wn.2d at

197. However, “[w]hen opinion testimony that embraces an ultimate issue is

inadmissible at a criminal trial, the testimony may constitute an impermissible

opinion on guilt.” Quaale, 182 Wn.2d at 197. “To determine whether a statement

constitutes [impermissible] opinion testimony, a court considers the type of

witness, the specific nature of the testimony, the nature of the charges, the type

of defense, and the other evidence before the trier of fact.” State v. Rafay, 168

Wn. App. 734, 805-06, 285 P.3d 83 (2012). “Impermissible opinion testimony

regarding the defendant’s guilt may be reversible error.” Quaale, 182 Wn.2d at

199.

       Bradley’s testimony commented on the necessity of Herrera’s actions.

Bradley testified, “[T]he next thing I saw was somebody beating the living crap

out of [Orlando-Ward] on the ground.” He opined that it was “[a]n unnecessary

beat down.” But Herrera asserted that his use of force was necessary to protect

Crowley. And the court instructed the jury:

               A person is entitled to act on appearances in defending
       another, if he believes in good faith and on reasonable grounds that
       another is in actual danger of injury, although it afterwards might
       develop that the person was mistaken as to the extent of the
       danger. Actual danger is not necessary for the use of force to be
       lawful.

And necessary was defined as, “under the circumstances as they reasonably




                                              6
No. 81129-1-I/7


appeared to the actor at the time, (1) no reasonably effective alternative to the

use of force appeared to exist and (2) the amount of force was reasonable to

effect the lawful purpose intended.”

       Bradley’s opinion that the “beat down” was “unnecessary” went to a key

issue of fact for the jury to decide, i.e., whether Herrera acted reasonably in

response to the perceived threat to Crowley. Where a witness’s opinion parrots

the language of a key instruction, it may constitute an impermissible opinion.

See, e.g., Quaale, 182 Wn.2d at 195, 200 (holding that an officer’s testimony was

an improper opinion testimony where, among other issues, the officer’s opinion

mirrored the legal standard of guilt provided in the jury instructions). Given the

nature of the charge, second degree assault, and Herrera’s defense, lawful

defense of another, Bradley’s opinion that Herrera’s use of force was

unnecessary constituted impermissible opinion testimony. However, Bradley’s

testimony does not establish a reversible error.

       Because impermissible opinion testimony invades the province of the jury

by commenting on the defendant’s guilt and offends their constitutional right to a

fair trial, “‘we apply the constitutional harmless error standard.’” Levesque, 12

Wn. App. 2d at 711 (quoting State v. Hudson, 150 Wn. App. 646, 656, 208 P.3d

1236 (2009)). “In a constitutional harmless error analysis, we presume

prejudice.” Levesque, 12 Wn. App. 2d at 711. And a “[c]onstitutional error is

harmless only if the State establishes beyond a reasonable doubt that any

reasonable jury would have reached the same result absent the error.” Quaale,

182 Wn.2d at 202.




                                             7
No. 81129-1-I/8


       Quaale is instructive here. State Patrol Trooper Chris Stone pulled over

Ryan Quaale after Quaale evaded him, lost control of his vehicle, and “skidd[ed]

into a homeowner’s yard.” Quaale, 182 Wn.2d at 194. Trooper Stone believed

that Quaale was intoxicated. Quaale, 182 Wn.2d at 193. However, Quaale

refused to take a breath test, and Trooper Stone only performed one sobriety

test, a horizontal gaze nystagmus test (HGN). Quaale, 182 Wn.2d at 194-95.

The State charged Quaale with felony driving under the influence. Quaale, 182

Wn.2d at 195. During trial, Trooper Stone testified “in an aura of scientific

certainty” based on the HGN test that “he had ‘no doubt’” that Quaale was

impaired. Quaale, 182 Wn.2d at 198-99. Our Supreme Court concluded that the

testimony was impermissible opinion testimony. Quaale, 182 Wn.2d at 199. It

reversed Quaale’s conviction, concluding that the only evidence that Quaale was

impaired, beyond his poor driving, was Trooper Stone’s testimony. Quaale, 182

Wn.2d at 202.

       Here, Bradley’s characterization of the incident aside, each juror was fully

capable of discerning the necessity of the force Herrera used. Unlike the jury in

Quaale, which had to rely solely on Trooper Stone’s testimony of Quaale’s

impairment, here, the jury did not have to rely on Bradley’s opinion to form a

belief on Herrera’s guilt and the necessity of his use of force. Instead, the jurors

could watch the video evidence and objectively assess the circumstances. There

is no doubt that any reasonable jury would have reached the same result.

       Herrera disagrees and asserts that Bradley’s testimony compares to the




                                             8
No. 81129-1-I/9


testimony at issue in State v. George1 and State v. Sargent.2 Both cases are

dissimilar. In George, the witness testified that the defendants were the

individuals in the surveillance video offered at trial based on minimal encounters.

150 Wn. App. at 119. In Sargent, a detective opined that he thought the

defendant knew his wife was dead when the defendant responded, “‘[Y]ou mean

something happened to [my wife]?’” 40 Wn. App. at 350. The detective thus

opined the defendant lied. Sargent, 40 Wn. App. at 351. George is

distinguishable because Bradley was not providing an opinion that the jury could

not make for itself based on the video. And Sargent is distinguishable because,

there, the detective opined to the defendant’s veracity and the State’s evidence

was not overwhelming, as it is here. Thus, we do not find these cases

persuasive.

                            Prosecutorial Misconduct

      Herrera asserts that the prosecutor’s statements regarding his ability to

count were improper. We agree that the comments were improper but conclude

that Herrera fails to show any prejudice.

      We review allegations of prosecutorial misconduct for an abuse of

discretion. State v. Lindsay, 180 Wn.2d 423, 430, 326 P.3d 125 (2014). “To

prevail on a claim of prosecutorial misconduct, a defendant must show first that

the prosecutor’s comments were improper and second that the comments were

prejudicial.” State v. Warren, 165 Wn.2d 17, 26, 195 P.3d 940 (2008).




      1   150 Wn. App. 110, 206 P.3d 697 (2009).
      2   40 Wn. App. 340, 698 P.2d 598 (1985).


                                            9
No. 81129-1-I/10


       Our first inquiry therefore is whether the prosecutor’s comments were

improper. Lindsay, 180 Wn.2d at 431. Incivility on the part of the attorneys at

trial can “threaten[ ] the fairness of the trial, not to mention public respect for the

courts.” Lindsay, 180 Wn.2d at 432. Here, the State concedes that the

prosecutor’s comments were improper, and we agree. The prosecutor

disparaged Herrera’s intelligence and mocked him, stating, “I thought you

couldn’t count to 17.” Even reading this from a cold record, the prosecutor’s

sarcasm and derision are obvious. And although the comments attempted to

attack Herrera’s credibility, they were inappropriate and improper. Therefore,

Herrera succeeds on the first prong.

       However, the comments did not prejudice Herrera. To show prejudice, the

defendant “must show a substantial likelihood that the prosecutor’s statements

affected the jury’s verdict.” Lindsay, 180 Wn.2d at 440. “In analyzing prejudice,

we do not look at the comments in isolation, but in the context of the total

argument, the issues in the case, the evidence, and the instructions given to the

jury.” Warren, 165 Wn.2d at 28.

       Given the weight of the evidence presented, Herrera fails to show the

prosecutor’s inappropriate remarks prejudiced him. See Warren, 165 Wn.2d at

29 (concluding that the weight of the evidence supported the defendant’s

conviction and prevented any prejudice from the prosecutor’s improper

comments). In particular, although the prosecutor sarcastically attacked

Herrera’s credibility with his question, Herrera’s inconsistent statements to the

detectives before and after he knew that there was a video of the altercation




                                              10
No. 81129-1-I/11


sufficiently undermined his credibility. The comments also did not attack

Herrera’s defense and were isolated. And as discussed above, the video

evidence allowed the jury to come to their own conclusion regarding the assault.

Thus, Herrera does not show there is a substantial likelihood that the comments

affected the jury’s verdict. See, e.g., State v. Negrete, 72 Wn. App. 62, 67-68,

863 P.2d 137 (1993) (holding that the prosecutor’s improper comment impugning

defense counsel, although inappropriate, did not result in prejudice where the

State presented substantial evidence against the defendant and the remark was

isolated). In short, the statements did not prejudice Herrera and were harmless.

                                 Cumulative Error

      Herrera contends that the cumulative errors demand that we reverse his

conviction and remand for a new trial. We disagree.

      “‘The cumulative error doctrine applies where a combination of trial errors

denies the accused a fair trial even where any one of the errors, taken

individually, may not justify reversal.’” State v. Song Wang, 5 Wn. App. 2d 12,

31, 424 P.3d 1251 (2018) (quoting In re Detention of Coe, 175 Wn.2d 482, 515,

286 P.3d 29 (2012)). “But because any errors did not affect the outcome of the

trial, the cumulative error doctrine does not apply.” Rafay, 168 Wn. App. at 838.

      For the foregoing reasons, we affirm Herrera’s conviction.

                                 Offender Score

      Herrera challenges the inclusion of a juvenile conviction in his offender

score. We conclude that the court correctly calculated his offender score.

      “It is well established that the State has the burden to prove prior




                                           11
No. 81129-1-I/12


convictions at sentencing by a preponderance of the evidence.” State v. Hunley,

175 Wn.2d 901, 909-10, 287 P.3d 584 (2012). “While the preponderance of the

evidence standard is ‘not overly difficult to meet,’ the State must at least

introduce ‘evidence of some kind to support the alleged criminal history.’”

Hunley, 175 Wn.2d at 910 (quoting State v. Ford, 137 Wn.2d 472, 480, 973 P.2d

452 (1999)). However, “a sentence in excess of statutory authority is subject to

collateral attack, . . . a sentence is excessive if based upon a miscalculated

offender score (miscalculated upward), and . . . a defendant cannot agree to

punishment in excess of that which the legislature has established.” In re Pers.

Restraint of Shale, 160 Wn.2d 489, 494, 158 P.3d 588 (2007).

       Herrera stated he was not challenging the at-issue juvenile conviction.

However, on appeal, he asserts a legal challenge to the juvenile conviction’s

judgment and sentence: that it is invalid on its face. Such a challenge is

nonwaivable. See In re Pers. Restraint of Goodwin, 146 Wn.2d 861, 875-76, 50

P.3d 618 (2002) (holding that the defendant could not waive a challenge to a

miscalculated offender score that asserts and proves that a judgment and

sentence was invalid on its face). And contrary to the State’s contention, Shale

does not control here because Shale involved factual challenges to the

defendant’s convictions. And the court discerns the validity of those factual

challenges employing its discretion. See Shale, 160 Wn.2d at 494 (“[W]aiver can

be found where the alleged error involves an agreement to facts, later disputed,

or where the alleged error involves a matter of trial court discretion.”).

       Here, the judgment and sentence stated only that the conviction was for




                                             12
No. 81129-1-I/13


“to elude the police.” Herrera asserts that the judgment and sentence was invalid

because it did not provide that the offense was “Attempting to elude police

vehicle—Defense—License revocation,” as set out in RCW 46.61.024. In

support of his assertion, Herrera cites a number of cases that are inapplicable.

See In re Pers. Restraint of Hinton, 152 Wn.2d 853, 857-58, 100 P.3d 801 (2004)

(in addressing a personal restraint petition, holding that the defendants could

attack their convictions where they were convicted of a crime that did not exist);

In re Pers. Restraint of Thompson, 141 Wn.2d 712, 719, 10 P.3d 380 (2000)

(holding that where the crime did not exist, judgment and sentence was facially

invalid). The crime of eluding police did exist, even if the judgment and sentence

lacked the precise statutory title of the crime. This is not a case where the crime

for which he was convicted did not exist, and it appears disingenuous to assert

as much. Therefore, we are not persuaded. The judgment and sentence was

facially valid, and Herrera’s offender score was correctly calculated.

                                 Supervision Fees

       As a final matter, Herrera asserts that the trial court erred when it imposed

DOC supervision fees. The record in this case reflects that the trial court

intended to waive all discretionary LFOs. And where the trial court intended to

waive all discretionary LFOs, remand is appropriate to strike the boilerplate

language requiring a defendant to pay DOC supervision fees. See State v.

Dillon, 12 Wn. App. 2d 133, 152, 456 P.3d 1199 (remanding for the trial court to

strike DOC supervision fees where “[t]he record demonstrate[d] that the trial

court intended to impose only mandatory LFOs”), review denied, 195 Wn.2d




                                            13
No. 81129-1-I/14


1022 (2020). Accordingly, we remand for the trial court to strike the imposition of

these fees.

       We affirm Herrera’s judgment and sentence but remand for the trial court

to strike its imposition of supervision fees.




WE CONCUR:




                                                14